Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 10/21/21. Claims 1, 3-16, 21, 23-25 are pending in this application. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Non-elected claims 1-10 are hereby canceled by this examiners’ amendment. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Cited art do not disclose: 

A method for reconstructing wafer maps of semiconductor wafers comprising a plurality of dies, comprising:
receiving, by a processor, test data of characteristics of dies at sparse sampling locations of a semiconductor wafer, the sparse sampling locations being selected based on a probing mask; and
computing, by the processor, a reconstructed wafer map comprising reconstructed characteristics of all of the dies of the semiconductor wafer by performing compressed sensing with .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s note
This office action notes that the cited art Buhl discloses a plurality of dies, comprising: receiving, by a processor, test data of characteristics of dies at sparse sampling locations of a semiconductor wafer, and computing, by the processor, a reconstructed wafer map comprising reconstructed characteristics of all of the dies of the semiconductor wafer (see para [0011] disclosing wafer model amd sampling plan) by performing compressed sensing (see para [0037] disclosing dense height map) with Zernike polynomials [0069]on the test data of the dies at the sparse locations of the semiconductor wafer. However Buhl does not disclose selecting sampling locations using a probing mask.
Discussion of Related Art
Buhl (US 20170242425 A1) discloses a method of manufacturing semiconductor device, the method comprising: defining a sampling plan containing position information about metrology sites on process wafers; measuring a first property of the process wafers to obtain measurement values at measurement points, wherein a quantity of the measurement points per process wafer is at least tenfold a quantity of the metrology sites; updating, on the basis of the measurement values, a sampling model that comprises at least a wafer model; and updating the sampling plan on the basis of an assessment of deviations of the measurement values from a current sampling model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813